DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure (in the amendment filed 08/24/2021) is objected to because of the following informalities: 
In the paragraph beginning “This application”, the phrase “, now U.S. Patent 11,150,383, issued October 19, 2021”, or the like, should be added immediately after “2019” in line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 59 and 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0109390 by Salpekar et al. (“Salpekar”).
Regarding claim 59, Salpekar teaches an ocular device (abstract) prepared by treating a polymerized ophthalmic lens (para [0023] – [0024] and [0039]) with a wetting agent, wherein said polymerized ophthalmic lens is treated after polymerization with a polymeric wetting agent (para [0017]).
Salpekar does not explicitly teach that the ophthalmic lens formulation does not comprise said wetting agent prior to its polymerizaton.  However, Salpekar discloses storing an already polymerized ophthalmic lens in the polymeric wetting agent (para [0039]).  Lacking a teaching to add polymeric wetting agent to the lens prior to polymerization of the lens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Salpekar device wherein the ophthalmic lens formulation does not comprise said wetting agent prior to its polymerizato,, with a reasonable expectation, in view of the disclosure of storing an already polymerized ophthalmic lens in the polymeric wetting agent.  
It is noted that the presently claimed invention is directed to an apparatus, not a method.  The foregoing analysis, involving the order of treatment of the lens, is based on the understanding that the order of treatment results in a structurally distinct apparatus.  If that is not correct, i.e. if the lens is structurally same even if the polymeric wetting agent is added before polymerization, then it is noted that the recitation of the order placement of the addition of the wetting agent would not appear to have patentable distinction significance, since it is apparatus structure, not method steps, that is key in apparatus claims.  Moreover, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP 2144.04(IV)(C).
Regarding claim 63, Salpekar discloses a device wherein the ophthalmic lens is etafilcon A (para [0023] – [0024]).
Regarding claim 64, Salpekar discloses a device wherein the ophthalmic lens is etafilcon A (para [0023] – [0024]).
Regarding claim 65, Salpekar discloses a device wherein the ophthalmic lens is etafilcon A (para [0023] – [0024]).

Claims 60 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0109390 by Salpekar et al. (“Salpekar”) in view of WO 1998030248 to Allergan (“Allergan”).
Regarding claim 60, Salpekar disloses heat sterilizing a packaging solution (para [0026]) but does not explicitly teach the device wherein treating comprises heating the polymerized ophthalmic lens in a packaging solution to a temperature of about greater than 50°C to about 150°C.  Heat sterilizing a lens in a packaging solution was well known in the art as effective for enhancing comfort (see, e.g., Allergan at, inter alia, page 1, lines 9-14), and the skilled artisan would have found it obvious to modify the Salpeker device wherein treating comprises heating the polymerized ophthalmic lens in a packaging solution, as was known, in order to enhance comfort.  Further, since a temperature that is too low risks insufficient sterilization, while temperature that is too high risks personal safety and lens or equipment damage, the skilled artisan would have found it obvious to optimize the temperature through routine experimentation with predictable results.  
Again, it is noted that the presently claimed invention is directed to an apparatus, not a method.  The foregoing analysis, involving the treatment of the lens, is based on the understanding that the treatment results in a structurally distinct apparatus.  If that is not correct, i.e. if the lens is structurally same with or without the heating in the packaging solution, then it is noted that the recitation of the heating would not appear to have patentable distinction significance, since it is apparatus structure, not method steps, that is key in apparatus claims.  

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0109390 by Salpekar et al. (“Salpekar”) in view of US 6,338,847 to Thomas (“Thomas”).
Regarding claim 61, Salpekar does not explicitly teach the device wherein the wetting agent is selected from the group consisting of polyvinylpyrrolidone, graft co-polymers of polyvinylpyrrolidone, and co-polymers of polyvinylpyrrolidone.  The use of polyvinylpyrrolidone as a wetting agent for a lens was known in the art (see, e.g., Thomas at, inter alia, col. 6, lines 48-54) and the skilled artisan would have found it obvious to modify the Salpekar device, as was known, wherein the wetting agent is polyvinylpyrrolidone, with a reasonable expectation of success, since it was known as effective as a wetting agent.
As with claims 59 and 60, this analysis is based on the understanding that recited wetting agent results in a structurally distinct device.  If that is not correct, then the recitation of the wetting agent would not appear to have any patentable distinction.

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0109390 by Salpekar et al. (“Salpekar”) in view of US 6,338,847 to Thomas (“Thomas”) and in further view of US 6,367,929 to Maiden et al. (“Maiden”).
Regarding claims 62, Salpekar does not explicitly teach the device wherein the wetting agent is polyvinylpyrrolidone having a K-value of about K-60 to about K-90.  The use of polyvinylpyrrolidone as a wetting agent for a lens was known in the art (see, e.g., Thomas at, inter alia, col. 6, lines 48-54) and the skilled artisan would have found it obvious to modify the Salpekar device, as was known, wherein the wetting agent is polyvinylpyrrolidone, with a reasonable expectation of success, since it was known as effective as a wetting agent.
Maiden teaches the use of wetting agents with ophthalmic lenses (abstract, col. 1, lines 11-14) and discloses that polymers useful as wetting agents include those with K-values in the range of 80-100 (col. 6, lines 1-35, and col. 12, lines 1-26, including Table 3).  The skilled artisan would have found it obvious to modify the Salpekar/Thomas device in view of Maiden wherein the K-value of the polyvinylpyrrolidone is about K-80 to about K-100, with a reasonable expectation of success, since it is disclosed as effective for polymer wetting agents.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  Note MPEP 2144.05(I).
As with claims 59-61, this analysis is based on the understanding that recited wetting agent results in a structurally distinct device.  If that is not correct, then the recitation of the wetting agent would not appear to have any patentable distinction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714